Opinion by
Mr. Justice Mestbezat,
This was an action of ejectment for the undivided four fifths of a tract of land in Cooper township, Clearfield county, containing 101 acres and 57 perches, brought by four of the five children of Susanna Beam, deceased, against Nathan Beam, the remaining son. The plaintiffs claimed as heirs of decedent, who became the owner of the premises in dispute in 1856, and died intestate in 1885. The defendant on the trial set up title in himself by adverse possession for more than thirty years prior to the time the suit was brought.
The case was tried with great care by the learned trial judge, and notwithstanding the numerous assignments of error, we are not convinced that the plaintiffs have any substantial grounds of complaint.
The errors assigned are to the charge of the court and its an*346swers to the points for charge. Some of the points presented by the plaintiffs practically asked the court to withdraw the case from the jury and to direct a verdict for the plaintiffs.
The refusal of these points constitutes the principal error alleged and the only one requiring any special notice. While the testimony might have been stronger and more satisfactory as to the claim under which the defendant entered upon the premises and as to his continuity of possession thereafter, yet it, with the evidence as to the adverse possession, was sufficient to go to the jury and, if believed by them, to warrant a verdict for the defendant.
To show that the defendant went into possession of the premises under a parol gift of his mother, witnesses were called who testified to declarations of Mrs. Beam that she had purchased the place for her son and had given it to him. At least one of defendant’s witnesses who testified that he heard Mrs. Beam say she had given the farm to her son, fixed the date of his conversation with her in the fall of 1867. This was supplemented by testimony that in 1880, Mrs. Beam desired to execute and deliver a deed for a nominal consideration to her son for the premises.
The character of defendant’s possession of the land was shown by many witnesses who testified that he erected a log house on it and removed into the house in the fall of 1867; that he resided there until 1871 when his tenant took possession of a part of the land and farmed it and he removed West, where he remained till the latter part of 1873 when he returned and, at the expiration of the tenant’s lease in the spring of 1874, removed again to the premises where he has since resided. Testimony was also adduced to show that he had cleared and cuL tivated part of the land and that since the erection of the log house on the premises, he had built two other houses, a barn, a granary and shed on the farm, had erected fences, planted an orchard and used the woodland as farmers usually use such lands. There was also evidence of the assessment of taxes on the property in defendant’s name from 1876 to 1898 and of the payment of the taxes by him from 1877 until 1898. Declarations of ownership as a gift from his mother by him since he took possession of the land in 1867, also declarations by Mrs. Beam of his ownership as well as'the reputation of his ownership of the land in the neighborhood were testified to by witnesses.
*347The appellee maintains that the above and. other testimony in the case show that he entered upon the whole tract in the fall of 1867 in pursuance of a parol gift of his mother; that since that date he has. had the continuous and exclusive control and possession of the entire farm, and that his possession for more than thirty years prior to the time suit was brought was actual, continuous, adverse, visible and hostile.
To meet the defense set up by Nathan Beam, the plaintiffs introduced testimony on the trial of the cause to show that the defendant removed to the land by permission of his mother as a temporary place of residence and not' under a parol gift by her; that he was not to cut timber except where the land was being cleared; that what the defendant did on the property, prior to his going to Missouri, was only what his mother permitted him to do ; that the improvements he made were of an ordinary character, such as were necessary for his use of the premises and such as he might be expected to make if residing there by consent of his mother; and that, during the time the defendant was in the West, his father and mother pastured a part of the land. The plaintiffs also offered evidence of the defendant’s declarations and admissions that his possession was not adverse, but permissive and that he abandoned the premises when he went West in 1871. The land was assessed to Mrs. Beam and she paid the taxes thereon until 1877.
It is, therefore, claimed on the part of the appellants that the testimony was insufficient to show that the defendant had the exclusive, adverse and continuous possession of the land for thirty years prior to the commencement of this suit, and that the court should have so instructed the jury. It is very strenuously urged that, from 1871 to 1874, the defendant did not have possession of the premises, except the eight or ten acres occupied by J. K. Taylor, the defendant’s tenant. Mr. Taylor testified, inter alia, that in the spring of 1871 he leased of the defendant “ a wheat field and his clearing ” on the farm for three years, and that during that period he farmed one of the fields for two years under Daniel Beam, Mrs. Beam’s husband. This, taken in connection with the fact that Mr. and Mrs. Daniel Beam pastured and farmed a part of the premises in 1871 and 1872 shows, it is alleged, an abandonment of the premises during those years by the defendant.
*348We have directed attention to the main features of the testimony and while it is very conflicting and would justify a verdict for either side of the controversy, it is apparent that the court could not withdraw it from the jury and direct a verdict for the plaintiffs. The defense was the statute of limitations. It is not claimed that the entry upon the premises in 1867 by the defendant was tortious, but it is conceded by both parties that whatever possession of the property the defendant had was a gift by his mother. The plaintiffs claimed that he was permitted to occupy the premises temporarily, while the defendant contended that his permission to occupy the land was by an absolute gift of it which was the inception of his title. There was evidence to submit to the jury that defendant entered upon the land in 1867 and also evidence of declarations of Mrs. Beam in that, and subsequent years, that she had given the land to her son. If this testimony was believed, the jury would have been warranted in concluding that his entry in 1867 was in pursuance of a parol gift in fee of the premises in dispute. This conclusion would be strengthened by the fact that the defendant’s right to the possession of the premises was never challenged by Mrs. Beam or her husband, and that she evinced a desire to deliver to her son a deed conveying to him the premises. The character of the defendant’s possession might well have been found to be adverse and exclusive under the evidence submitted.
In determining the question of the continuity of possession and the alleged abandonment of the land from 1871 to 1874, the character of the defendant’s entrance upon the premises is material. If the jury found that Nathan Beam entered under a parol gift of the land, he then took possession of it under a claim of right and not as an-intruder. We think the jury was justified under the evidence in finding that Taylor was the defendant’s lessee of the part of the land held by him during Beam’s absence in Missouri. If this be true, then the defendant’s possession of the part of the premises by his tenant would give him constructive possession of the entire tract and any other person farming or pasturing the land would be presumed to be acting in subserviency to his title. The fact that the father and mother of the defendant made no objection to his use and occupancy of the premises after his return from the West, *349would be evidence of a recognition by them of title in the defendant and that their use of the premises in his absence was with his permission. They never sought to evict him by legal proceedings or otherwise, although his mother lived eleven years, and his father twenty-four years, after he returned to the premises in 18.74. A jury, with all the facts before it, has said that they intended their son to have a fee simple title to the premises, and we are not convinced that it erred.
The assignments of error are overruled, and the judgment is affirmed.